DETAILED ACTION
Claims 47-65 are presented for examination.
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 C.F.R. §1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 C.F.R. §1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 C.F.R. §1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.

Restriction is required under 35 U.S.C. §121 and §372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 C.F.R. §1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 47-57, drawn to a method for treating, preventing or ameliorating infertility of a female having an ovulation disorder comprising administering to said individual a therapeutically effective amount of a compound that can regulate follicle maturation, wherein the compound regulates activity of protein kinase C beta. 

Group II, claim(s) 58, drawn to a method for screening for a compound that regulates follicle maturation, wherein said method comprises selecting a compound known to regulate activity of protein kinase C beta, contacting primordial ovaries with said compound, and determining whether the compound is capable of regulating follicle maturation by determining the amount of primordial follicles and/or primary follicles as compared to a control. 

Group III, claim(s) 59-65, drawn to a method for treating, preventing or ameliorating infertility of a female having an ovulation disorder comprising administering to said individual a therapeutically effective amount of a compound that can regulate follicle maturation, wherein the compound regulates activity of smoothened, frizzled class receptor (SMO).

Per 37 C.F.R. §1.475(d), when "multiple products, processes of manufacture or uses are claimed, the first invention of the category first mentioned in the claims of the application and the first recited invention of each of the other categories related thereto will be considered as the main invention in the claims" (see also PCT Article 17(3)(a) and 37 C.F.R. §1.476(c)). In the instant case, the first recited invention of Group I (claims 47-57) is a method of use and is unrelated to Groups II or III. Group I is, therefore, considered the main invention. Groups II-III lack unity of invention a priori, as they do not further comprise one of the five accepted categories of invention provided for in 37 C.F.R. §1.475(a).
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: the inventions of Groups I-III lack unity of invention because there is no shared special technical feature among the groups. Although the invention of Group I requires the technical feature of a compound that regulates activity of protein kinase C beta, this technical feature is not a special technical feature as it does not make a contribution over the prior art (see Yamashita et al., Transplantation, 2012 January; 93(2):146-147, which teaches sotrastaurin as in inhibitor of protein kinase C I) and is also not shared by any one of Groups II-III. As such, the inventions of Groups I-III lack unity of invention because there is no unifying special technical feature shared among all of the groups. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 C.F.R. §1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 C.F.R. §1.144. If claims are added after the election, Applicant must indicate which of these claims are readable upon the elected invention.
Should Applicant traverse on the ground that the inventions have unity of invention, Applicant must provide reasons in support thereof. Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. Where such evidence or admission is provided by Applicant, if the Examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. §103 of the other invention.

	ELECTION OF SPECIES REQUIREMENT
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
Applicant is required to make the following species elections: 
IF GROUP I IS ELECTED, APPLICANT MUST MAKE THE FOLLOWING ELECTIONS:
ONE single disclosed species of compound that inhibits protein kinase C beta from those recited in claim 50, which are: (i) sotrastaurin, or (ii) ruboxistaurin. 
NOTE: Applicant MUST clearly identify on the record whether the elected species of protein kinase C beta inhibitor compound exhibits any one or more of the functionalities of claims 49 or 51-55.
(B) Election of ONE single disclosed species of ovulation disorder from those recited in claim 56, which are: (i) polycystic ovary syndrome, (ii) premature ovarian failure, (iii) hypothalamic dysfunction, or (iv) menopause. 
NOTE: Applicant MUST clearly identify on the record whether the elected species of ovulation disorder is caused by hyperprolactinemia (claim 57), or not.
IF GROUP III IS ELECTED, APPLICANT MUST MAKE THE FOLLOWING ELECTIONS:
(C) Election of ONE single disclosed species of compound that inhibits smoothened, frizzled class receptor from those recited in claim 63, which are: (i) NVP-LEQ-506, (ii) TAK-441, (iii) PF-04449913, (iv) taladegib, (v) sonidegib, or (vi) vismodegib.
NOTE: Applicant MUST clearly identify on the record whether the elected species of smoothened, frizzled class receptor inhibitor exhibits any one or more of the functionalities of claims 60 or 62.
(D) Election of ONE single disclosed species of ovulation disorder from those recited in claim 64, which are: (i) polycystic ovary syndrome, (ii) premature ovarian failure, (iii) hypothalamic dysfunction, or (iv) menopause. 
NOTE: Applicant MUST clearly identify on the record whether the elected species of ovulation disorder is caused by hyperprolactinemia (claim 65), or not.
The following claims are generic: (i) claims 47-57 are generic to the species of protein kinase C beta inhibitor, (ii) claims 59-65 are generic to the species of smoothened, frizzled class receptor inhibitor, and (iii) claims 47-57 and 59-65 are generic to the species of ovulation disorder. 
The species of inhibitors of protein kinase C beta do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical feature for the following reasons: Applicant’s inhibitors do not appear to share any significant common structural element that unifies the species. Also, inhibitors of protein kinase Transplantation, 2012 January; 93(2):146-147, which teaches sotrastaurin as in inhibitor of protein kinase C I) and, thus, cannot be considered to share a special technical feature or be related to a single general inventive concept. 
The species of ovulation disorders to be treated do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical feature for the following reasons: each is unrelated to the others etiology, pathophysiological manifestations, patient population, treatment protocol, and response to therapy.
The species of inhibitors of smoothened, frizzled class receptor do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical feature for the following reasons: Applicant’s inhibitors do not appear to share any significant common structural element that unifies the species. Also, inhibitors of smoothened, frizzled class receptor, such as NVP-LEQ-506, were already known in the art (see Peukert et al., “Discovery of NVP-LEQ506, a Second-Generation Inhibitor of Smoothened”, ChemMedChem, 2013 Aug; 8(8):1261-1265) and, thus, cannot be considered to share a special technical feature or be related to a single general inventive concept.
Applicant is required, in reply to this action, to elect a single species in accordance with the instructions supra to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim as provided by 37 C.F.R. §1.141.
The election of species may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election requirement, the election shall be treated as an election without traverse. Traversal 
Should Applicant traverse on the ground that the species have unity of invention (37 C.F.R. §1.475(a)), Applicant must provide reasons in support thereof. Applicant may submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. Where such evidence or admission is provided by Applicant, if the Examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. §103 of the other species. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 C.F.R. §1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 C.F.R. §1.48(a) must be accompanied by an application data sheet in accordance with 37 C.F.R. §1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 C.F.R. §1.17(i).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leslie A. Royds Draper whose telephone number is (571)272-6096.  The examiner can normally be reached on Monday through Friday (08:30 AM to 05:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 



/Leslie A. Royds Draper/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        
September 10, 2021